Order entered January 15, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01122-CV

                            IN THE INTEREST OF M.D., A CHILD

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 86664

                                             ORDER
         This appeal involves the termination of parental rights to a child in which the application

and compliance with the Indian Child Welfare Act of 1978, 25 U.S.C.A. §§ 1901–63 (2001) is at

issue.

         Appellant and the Texas Department of Family and Protective Services (the Department)

agree the record contains information of the child’s alleged Indian heritage, but the record does

not indicate the tribes were notified. Further, the record does not indicate the trial court made

findings as to whether the child is an Indian child under the ICWA.

         Both parties agree in their underlying briefs that the case should be abated to notify the

proper tribes as required under the ICWA, to allow the trial court to hold a hearing, and to

determine if the child is an Indian child under the ICWA. See 25 U.S.C.A. § 1912(a).

         On the Court’s own motion, we ORDER the following:

         (1) This appeal is ABATED and REMANDED to the trial court.
       (2) The trial court will ensure that proper notice that complies with the statutory notice

           requisites of the ICWA shall be provided to the relevant Indian tribes.

       (3) After such notice, the trial court shall then conduct a hearing within TWENTY days

           from the date of this order to determine whether the child is an Indian under the

           ICWA.

       (4) A supplemental clerk’s record indicating compliance with the statutory notice

           requirements of the ICWA and a supplemental reporter’s record of the hearing shall

           be filed within TEN days of the hearing.

       The Court will automatically reinstate the appeal THIRTY days from the date of this

order or upon receipt of the supplemental record, whichever is sooner.




                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE